Case 1:19-cv-24262-PCH Document 14 Entered on FLSD Docket 02/18/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                  CASE NO.: 19-cv-24262-PCH

  SABRINA SCOTT-WOLF and
  SELENA STEVENS,

         Plaintiffs,

  vs.

  CARNIVAL CORPORATION, d/b/a
  CARNIVAL CRUISE LINES,

        Defendant.
  _______________________________/

  NOTICE OF FILING PROPOSED AGREED ORDER ON DEFENDANT’S MOTION TO
                          DISMISS [ECF NO. 13]

         Plaintiffs, SABRINA SCOTT-WOLF and SELENA STEVENS, by and through

  undersigned counsel, hereby give notice of filing the proposed Agreed Order on Defendant,

  CARNIVAL CORPORATION’S Motion to Dismiss [ECF NO. 13], attached as Exhibit “A.”

  Plaintiffs’ counsel conferred with Defendant’s counsel who consents to entry of the proposed

  Agreed Order.



                       Respectfully submitted this 18th day of February 2020.

   By: /s/ Laurence M. Krutchik, Esq.              By: /s/ Paul M. Hoffman, Esq.
   LAW OFFICE OF LAURENCE M.                       HOFFMAN LAW FIRM
   KRUTCHIK, P.A.                                  Attorney for the Plaintiffs
   Attorney for Plaintiffs                         2881 East Oakland Park Blvd.
   7450 SW 172nd Street                            Fort Lauderdale, FL 33306
   Palmetto Bay, Florida 33157                     Email: pmh@paulmhoffmanlaw.com
   Email: LMKAttorney@gmail.com                    Telephone: (954) 707-5040
   Telephone: (305) 537-6866
Case 1:19-cv-24262-PCH Document 14 Entered on FLSD Docket 02/18/2020 Page 2 of 2



                                   CERTIFICATE OF SERVICE

         I hereby certify that on February 18, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this on all counsel of record or pro se parties identified on the attached Service List in the

  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

  in some other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.


                                                                /s/ Laurence M. Krutchik, Esq.
                                                                LAURENCE M. KRUTCHIK



                                           SERVICE LIST

                      Sabrina Scott-Wolf and Selena Stevens v. Carnival Corp.
                                    Case No.: 19-cv-24262-PCH

     Paul M. Hoffman, Esquire                          William R. Seitz, Esq.
     HOFFMAN LAW FIRM                                  Garrett Keane, Esq.
     2881 East Oakland Park Boulevard                  MASE MEBANE & BRIGGS, P.A.
     Fort Lauderdale, Florida 33306                    2601 S. Bayshore Drive, Suite 800
     Telephone: (954) 707-5040                         Miami, FL 33133
     Facsimile: (954) 315-1702                         Telephone: (305) 377-3770
     pmh@paulmhoffmanlaw.com                           Facsimile: (305) 377-0080
     Attorney for Plaintiffs                           wseitz@maselaw.com
                                                       Attorneys for Defendant




                                                   2
